USCA11 Case: 22-10638      Date Filed: 09/22/2022   Page: 1 of 8




                                           [DO NOT PUBLISH]

                            In the

         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 22-10638
                   Non-Argument Calendar
                   ____________________


UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
MARK ANTHONY BECKFORD,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Georgia
USCA11 Case: 22-10638            Date Filed: 09/22/2022        Page: 2 of 8




2                         Opinion of the Court                     22-10638

             D.C. Docket No. 1:09-cr-00263-TWT-JKL-1
                       ____________________


Before ROSENBAUM, GRANT, and ANDERSON, Circuit Judges.
PER CURIAM:
       Mark Beckford, a federal prisoner proceeding pro se, ap-
peals the district court’s denial of his motion for compassionate
release pursuant to 18 U.S.C. § 3582(c)(1)(A). In his opening brief,
Beckford identifies one issue on appeal—whether the district
court abused its discretion in denying his compassionate release
motion—but he makes two arguments to that effect. First, he ar-
gues that the district court arrived at incorrect factual conclusions
because vaccines are no longer effective and because the Bureau
of Prison’s (“BOP”) response to COVID-19 has been inadequate.
Second, he argues that the district court’s legal analysis was
flawed because it improperly considered his codefendant’s sen-
tence and the fact that his original sentence was reduced due to a
post-trial plea agreement with the Government. Beckford has al-
so filed a motion requesting oral argument and the appointment
of counsel to argue on his behalf.
     The Government, in lieu of a response brief, has filed a
motion for summary affirmance. 1 The Government argues that


1 In this motion, the Government also requests that this Court stay the brief-
ing schedule or treat this motion as a responsive brief. For the reasons out-
USCA11 Case: 22-10638         Date Filed: 09/22/2022    Page: 3 of 8




22-10638               Opinion of the Court                         3

no substantial question for review exists in this appeal because,
inter alia, Beckford failed to show that he has satisfied the legal
requirements for compassionate release. Because we agree with
the Government that existing Eleventh Circuit caselaw plainly
forecloses Beckford’s arguments on appeal, we GRANT the Gov-
ernment’s motion for summary affirmance. See Groendyke
Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969) (stating
that “summary disposition is necessary and proper” in cases
where “the position of one of the parties is clearly right as a mat-
ter of law so that there can be no substantial question as to the
outcome of the case”). Because we write only for the parties, we
will not recite the facts underlying this appeal in a separate section
of the opinion.
                                 I.
       We review a district court’s denial of a prisoner’s
§ 3582(c)(1)(A) motion for abuse of discretion. United States v.
Harris, 989 F.3d 908, 911 (11th Cir. 2021). This standard of review
“is not simply a rubber stamp.” United States v. Johnson, 877
F.3d 993, 997 (11th Cir. 2017) (quoting United States v. Docampo,
573 F.3d 1091, 1104 (11th Cir. 2009) (Barkett, J., concurring in part
and dissenting in part)). “A court must explain its sentencing de-
cisions adequately enough to allow for meaningful appellate re-
view.” Id. This standard of review, though, does afford district


lined in the body of this opinion, we DENY the Government’s request to
stay the briefing schedule as moot.
USCA11 Case: 22-10638         Date Filed: 09/22/2022     Page: 4 of 8




4                       Opinion of the Court                 22-10638

courts a “range of choice,” and we “cannot reverse just because
we might have come to a different conclusion.” Harris, 989 F.3d
at 912 (quoting Sloss Indus. Corp. v. Eurisol, 488 F.3d 922, 934
(11th Cir. 2007)). A district court abuses its discretion if it applies
an incorrect legal standard, follows improper procedures in mak-
ing its determination, or makes clearly erroneous factual findings.
Id. at 911.
       A district court may not grant compassionate release unless
it makes three findings: (1) “that an extraordinary and compelling
reason exists,” (2) “that a sentencing reduction would be con-
sistent with U.S.S.G. § 1B1.13,” and (3) that the “§ 3553(a) factors
weigh in favor of compassionate release.” United States v. Giron,
15 F.4th 1343, 1347 (11th Cir. 2021). “The plain language of the
statute means that compassionate release is permissible only if all
three findings are made . . . . If any one of the necessary findings
cannot be made, then compassionate release is not permissible.”
Id. at 1348 (citation omitted). Here, the district court denied
Beckford’s motion for compassionate release for two, independ-
ent reasons. First, Beckford failed to show that extraordinary and
compelling reasons exist. Second, the § 3553(a) factors weighed
against granting compassionate release. Because we may affirm
the district court’s denial of compassionate release on either basis,
and because we agree with the district court that Beckford has not
shown that an extraordinary and compelling reason exists for his
compassionate release, we will address only that issue on appeal.
USCA11 Case: 22-10638             Date Filed: 09/22/2022         Page: 5 of 8




22-10638                   Opinion of the Court                               5

                                 II.
       In its order denying Beckford’s motion for compassionate
release, the district court concluded that he “failed to meet his
burden to show . . . ‘extraordinary and compelling reasons’ par-
ticular to him since he has received both doses of Moderna’s
COVID-19 vaccine.” It further noted that “numerous courts
around the country have repeatedly denied compassionate release
where an inmate has been vaccinated.” On appeal, Beckford ar-
gues that the court’s reasoning is flawed because even vaccinated
persons may be vulnerable to new variants of COVID-19 and be-
cause the BOP’s response to COVID-19 has been inadequate. 2
Even assuming arguendo that Beckford is correct, he still has not
shown (or even argued) that the COVID-19 pandemic, in combi-
nation with his preexisting medical conditions, constitutes an “ex-
traordinary and compelling reason” for compassionate release.
       This Court “recently held that [U.S.S.G. §] 1B1.13 con-
strains district courts’ authority to identify when extraordinary
and compelling reasons exist.” Giron, 15 F.4th at 1346 (citing



2 Beckford also asserts, in passing, that the BOP’s failure to adequately pro-
tect him from COVID-19 is an Eighth Amendment violation. Because he has
devoted only a couple of sentences to this argument, we deem it inadequate-
ly argued and therefore abandoned. See United States v. Jernigan, 341 F.3d
1273, 1283 n.8 (11th Cir. 2003) (“[A] party seeking to raise a claim or issue on
appeal must plainly and prominently so indicate . . . . At the very least, he
must devote a discrete, substantial portion of his argumentation to that issue.
Otherwise, the issue . . . will be considered abandoned.”).
USCA11 Case: 22-10638         Date Filed: 09/22/2022    Page: 6 of 8




6                      Opinion of the Court                 22-10638

United States v. Bryant, 996 F.3d 1243, 1262 (11th Cir. 2021)).
“The application notes for Section 1B1.13 identify four general
categories of ‘extraordinary and compelling reasons’: medical,
age, family, and a ‘catch-all “other reasons” category.’” Id. (quot-
ing Bryant, 996 F.3d at 1249–50). “[T]he only medical conditions
that rise to the level of extraordinary and compelling are as fol-
lows: if the medical condition (i) is a terminal illness or
(ii) ‘substantially diminishes the ability of the defendant to provide
self-care within’ prison.” Id. (quoting U.S.S.G. § 1B1.13 cmt.
n.1(A)).
       On appeal, Beckford highlights his many medical condi-
tions, including diabetes, glaucoma, and hypertension. But he
neither argues that these ailments are terminal nor that COVID-
19 “substantially diminishes” his ability to manage them in prison.
In fact, he notes that he receives “numerous medications” to
manage his medical conditions and that he “is on the [prison’s]
chronic care list for his hypertension and type 2 diabetes.” Ac-
cordingly, Beckford has not shown that an “extraordinary and
compelling reason” justifies compassionate release under Section
1B1.13’s definition.
       Moreover, he cannot argue that an “extraordinary and
compelling reason” exists under the “other reasons” category be-
cause, as we held in Bryant, district courts may not “find[] ex-
traordinary and compelling reasons within the catch-all provision
beyond those specified by the Sentencing Commission in Section
1B1.13.” Giron, 15 F.4th at 1347. Beckford seemingly acknowl-
USCA11 Case: 22-10638        Date Filed: 09/22/2022    Page: 7 of 8




22-10638               Opinion of the Court                       7

edges this in his response to the Government’s motion for sum-
mary affirmance, but he argues instead that the Supreme Court’s
recent decision in Concepcion v. United States, 142 S. Ct. 2389
(2022), abrogates this Court’s holding in Bryant. He points to
several lines in the Supreme Court’s decision that emphasize the
discretion district courts have when sentencing defendants. See
Concepcion, 142 S. Ct. at 2399 (“Federal courts historically have
exercised this broad discretion to consider all relevant information
at an initial sentencing hearing, consistent with their responsibil-
ity to sentence the whole person before them. . . . Such discretion
is bounded only when Congress or the Constitution expressly lim-
its the type of information a district court may consider in modify-
ing a sentence.”).
       Yet, as Beckford notes, Concepcion’s holding does not ad-
dress compassionate release motions. Instead, Concepcion held
that district courts, when adjudicating a motion under the First
Step Act, “may consider other intervening changes of law (such as
changes to the Sentencing Guidelines) or changes of fact (such as
behavior in prison).” Id. at 2396. Importantly, the Concepcion
opinion states that Congress may cabin what district courts may
consider when sentencing (or resentencing) a defendant, and it
expressly cited the compassionate release statute as an example:
“For [§ 3582(c)] proceedings, Congress expressly cabined district
courts’ discretion by requiring courts to abide by the Sentencing
Commission’s policy statements.” Id. at 2401. This statement is
consistent with Bryant, which merely held that Section 1B1.13 is
USCA11 Case: 22-10638         Date Filed: 09/22/2022    Page: 8 of 8




8                      Opinion of the Court                 22-10638

an applicable policy statement. 996 F.3d at 1262. Accordingly, we
cannot conclude that Concepcion abrogates this Court’s prior
holding in Bryant. See United States v. Kaley, 579 F.3d 1246, 1255
(11th Cir. 2009) (“[T]he doctrine of adherence to prior prece-
dent . . . mandates that the intervening Supreme Court case actu-
ally abrogate or directly conflict with, as opposed to merely
weaken, the holding of the prior panel.”); cf. also United States v.
King, 40 F.4th 594, 596 (7th Cir. 2022) (“We take the Supreme
Court at its word that Concepcion is about the matters that dis-
trict judges may consider when they resentence defendants. So
understood, Concepcion is irrelevant to the threshold question
whether any given prisoner has established an ‘extraordinary and
compelling’ reason for release.”).
       Because Beckford has not shown that an “extraordinary
and compelling reason”—as defined by Section 1B1.13—justifies
compassionate release, the district court did not abuse its discre-
tion in denying his motion. Accordingly, the district court’s deni-
al of his motion for compassionate release and the Government’s
motion for summary affirmance are
      AFFIRMED. 3




3 Because this case does not require oral argument to resolve, we DENY
Beckford’s motion for oral argument and request for the appointment of
counsel.